Order entered August 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01506-CR

                               THERON JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82005-2011

                                            ORDER
        The State’s August 9, 2013 second motion for extension of time to file the State’s brief is

GRANTED to the extent we ORDER the State to file its brief on or before September 11,

2013. If the State does not comply with this order, the appeal will be submitted without the

State’s brief.

                                                       /s/   DAVID EVANS
                                                             JUSTICE